904 F.2d 707
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David N. JONES, Plaintiff-Appellant,v.Anthony FRANK, Postmaster General, United States PostalService, Defendant-Appellee.
No. 89-1979.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
David N. Jones, a pro se Michigan litigant, appeals from the judgment of the district court granting defendant's motion to dismiss.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jones alleged that the Postmaster General of the United States Postal Service wrongfully fired him from his job as a mail clerk in 1957.  He sought reinstatement and back pay plus interest.


3
The district court referred the case to a magistrate who recommended granting defendant's motion to dismiss on statute of limitations and other grounds.   See McSurely v. Hutchinson, 823 F.2d 1002, 1005 (6th Cir.1987), cert. denied, 485 U.S. 934 (1988);  Carroll v. Wilkerson, 782 F.2d 44, 45 (6th Cir.)  (per curiam), cert. denied, 479 U.S. 923 (1986).  The district court adopted the report and recommendation over Jones's objections.


4
Upon review, we find no error.  Accordingly, we hereby affirm the judgment of the district court for the reasons set forth in the magistrate's report and recommendation dated June 30, 1989, as adopted by the district court's judgment dated July 26, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.